Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe et al (JP 2016079189, ‘189 hereafter).
Regarding claims 1-3 and 6-9, ‘189 discloses a liquid crystal alignment layer formed from liquid crystal alignment agent including a polymer having a constitutional unit derived from a monomer with polymerizable unsaturated bond, comprising at least one ring structure being oxetane or oxirane ring ([0014]-[0048], III-1 to III-3, [0110], . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 2013/0331481, ‘482 hereafter) in view of Hasebe et al (JP 2016079189, ‘189 hereafter).
Regarding claims 1-15, ‘482 discloses a liquid crystal agent comprising a polymer having a constitutional unit derived from a monomer with a polymerizable unsaturated bond; comprising at least one ring structure being oxetane or oxirane ring ([0026]-[0030], [0036]-[0037], [0047], [0115], [0198], [0203], Polymer ii4-1, Table 1, Example 3, polymer II4-1) or a functional group being hydroxyl or carboxyl group ([0037], [0047], [0119]), which reacts with oxetane or oxirane ring; and an optically aligning group ([0038], [0047]). ‘189 also discloses that the liquid crystal composition further comprises a polymer having a structure unit derived from a monomer having an unsaturated bond ([0020], [0056], [0123]-[0126], [0197], Polymer i3-2, Table 1, Examples 5). ‘482 does not specifically set forth a polymer including all three structure units as recited in the present claim 1, however, ‘189 discloses a liquid crystal alignment agent including a polymer having constitutional units including  at least one ring structure being oxetane or oxirane ring ([0014]-[0048], III-1 to III-3, [0110], [0120], [0123], Examples ); a functional group being hydroxyl or carboxyl group ( Examples in Table 1 & 2, compound IIa-1, [0103], compound IV, [0117]); and an optically aligning group ([0014]-[0048], Examples in Table 1 & 2, chemical compound  IIIS-2. [0101]). ‘189 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782